DETAILED ACTION
	This Office Action is responsive to the 06/23/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 05/10/2022 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Rejection. Support for the Amendment is found at least at P120 of the PGPUB. 
Response to Arguments
Claims 1-12, 14-22 were rejected under 35 U.S.C. 103 as being unpatentable over JP2020027781A (Ito) in view of US 20200194825 A1 (Katori). The rejection of Ito in view of Katori has been withdrawn in view of the amendment to claim 1 specifying that element M is present in both the first starting material and the second starting material, the amendment to claim 3 removing Sn, and the amendment to claim 22 specifying the composition of the first and second starting materials. 
New grounds of rejection are asserted below in view of the amended claim language.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the germanium" in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 1-12, 14-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200020977 A1 (Katori '977) in view of US 20200194825 A1 (Katori ‘825) and “Liquid-phase syntheses of sulfide electrolytes for all-solid-state lithium battery” by Miura et al., published February 19, 2019 (Miura). Copies of cited NPL references are included. 
Regarding claim 22, Katori ‘977 discloses a method of preparing a solid electrolyte, the method comprising: 
obtaining a first starting material comprising a germanium-containing compound and Li2S (P57, Li2S and GeS2); 
obtaining a first precursor (Li4GeS4) in a solid phase synthesis by heating (P58). 
contacting a second solvent (P54, tetrahydrofuran) and a second starting material comprising Li2S and P2S5 to form a second solution (P54); 
precipitating a second precursor from the second solution (P55); and 
mechanically milling (P59, mixing in a mortar) the second precursor with the first precursor and heat treating the mixture of the first precursor and the second precursor to prepare the solid electrolyte, wherein the solid electrolyte is represented by Li10GeP2S12 (P59).
Katori ‘977 does not disclose precipitating the first precursor from a solution in a liquid phase synthesis; and does not disclose contacting the second solvent with the first precursor to form the second precursor.
Katori ‘825 also discloses a method for producing Li10GeP2S12 from Li2S, GeS2, P2S5 from a solution of tetrahydrofuran (P81-84). Katori ‘825 teaches adding Li2S and GeS2 to a solution of Li2S and P2S5 to form the second precursor. Katori ‘825 further teaches that by obtaining the second precursor from a solution, as opposed to mechanical milling, it is easy to increase the scale and control the atmosphere (P43). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Katori ‘977 by adding the first precursor (Li4GeS4) to the tetrahydrofuran solution containing Li2S and P2S5, and precipitating the resulting solution to form the second precursor. One of ordinary skill in the art would have been motivated to modify Katori ‘977 because Katori ‘977 already teaches a first precursor made from Li2S and GeS2 and Katori ‘825 teaches the addition of Li2S and GeS2. Further, one of ordinary skill in the art would reasonably expect that the modification would allow the second precursor to be formed from a solution, which would allow for better control over the atmosphere and ease of scaling.  
Katori ‘977 discloses that the first precursor is formed from Li2S and GeS2 but does not teach that the first precursor is formed in a solution and precipitated. 
In the same field of endeavor, Miura teaches liquid phase syntheses for solid sulfide electrolytes (title). Miura further teaches that Li4SnS4, an analog of the first precursor Li4GeS4, can be produced with a dissolution-precipitation method (page 5, Table 2). Miura taches that a dissolution-precipitation process allows particle size and shape of precipitates can be controlled through removal of solvents and surface modification (page 6, para. 6). 
Li4SnS4 is known in the art to have similar properties to Li4SnS4 and is disclosed as an alternative to Li4GeS4 by Katori ‘977. Further, Katori ‘825 teaches SnS2 as an alternative to GeS2 (P15), thus it would have been reasonable to apply the teachings of Miura to Katori ‘977 and Katori ‘825, given the similarities between the chemical compounds. The court has held that the use of known technique to improve similar devices (methods, or products) in the same way supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale C). 

Regarding claim 1, Katori ‘977 discloses a method of preparing a solid electrolyte, the method comprising: 
obtaining a first starting material comprising an alkali metal, sulfur, phosphorus, an element M, or a combination thereof (P57, Li2S and GeS2);  
obtaining a first precursor (Li4GeS4) in a solid phase synthesis by heating (P58). 
contacting a second solvent (P54, tetrahydrofuran), and a second starting material comprising an alkali metal, sulfur, phosphorus, an element M, or a combination thereof to form a second solution (P54, Li2S and P2S5); 
contacting a second solvent (P54, tetrahydrofuran) and a second starting material comprising Li2S and P2S5 to form a second solution (P54); 
wherein the element M comprises an element of Group 14 of the Periodic Table of the Elements (Ge),
wherein when the element M is present in the first starting material and the element M is present in second starting material, the element M in the first starting material and the element M in second starting material are the same or different (Katori ‘977 discloses Ge in the first starting material only), 
wherein the alkali metal in the first starting material and the alkali metal in second starting material are the same or different (Li); 
precipitating a second precursor from the second solution (P55); and 
mechanically milling (P59, mixing in a mortar) the second precursor with the first precursor and heat treating the mixture of the first precursor and the second precursor to prepare the solid electrolyte.
Katori ‘977 does not disclose precipitating the first precursor from a solution in a liquid phase synthesis; and does not disclose contacting the second solvent with the first precursor to form the second precursor.
In the same field of endeavor, Katori ‘825 also discloses a method for producing Li10GeP2S12 from Li2S, GeS2, P2S5 from a solution of tetrahydrofuran (P81-84). Katori ‘825 teaches adding Li2S and GeS2 to a solution of Li2S and P2S5 to form the second precursor. Katori ‘825 further teaches that by obtaining the second precursor from a solution, as opposed to mechanical milling, it is easy to increase the scale and control the atmosphere (P43). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Katori ‘977 by adding the first precursor (Li4GeS4) to the tetrahydrofuran solution containing Li2S and P2S5, and precipitating the resulting solution to form the second precursor. One of ordinary skill in the art would have been motivated to modify Katori ‘977 because Katori ‘977 already teaches a first precursor made from Li2S and GeS2 and Katori ‘825 teaches the addition of Li2S and GeS2. Further, one of ordinary skill in the art would reasonably expect that the modification would allow the second precursor to be formed from a solution, which would allow for better control over the atmosphere and ease of scaling.  
Katori ‘977 discloses that the first precursor is formed from Li2S and GeS2 but does not teach that the first precursor is formed in a solution and precipitated. 
In the same field of endeavor, Miura teaches liquid phase syntheses for solid sulfide electrolytes (title). Miura further teaches that Li4SnS4, an analog of the first precursor Li4GeS4, can be produced with a dissolution-precipitation method (page 5, Table 2). Miura taches that a dissolution-precipitation process allows particle size and shape of precipitates can be controlled through removal of solvents and surface modification (page 6, para. 6). 
Li4SnS4 is known in the art to have similar properties to Li4SnS4 and is disclosed as an alternative to Li4GeS4 by Katori ‘977. Further, Katori ‘825 teaches SnS2 as an alternative to GeS2 (P15), thus it would have been reasonable to apply the teachings of Miura to Katori ‘977 and Katori ‘825, given the similarities between the chemical compounds. The court has held that the use of known technique to improve similar devices (methods, or products) in the same way supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale C). 
Regarding claim 2, modified Katori ‘977 teaches the first solvent is methanol (Miura, page 5, table 2). Elemental Ge is insoluble in methanol.  
Regarding claim 3, Katori ‘977 teaches the element M is silicon, germanium, tin, or a combination thereof (P30).  
Regarding claim 4-5, modified Katori ‘977 teaches methanol as a first solvent (page 5, Table 2), which has a Gutmann Acceptor Number of the first solvent of 10 or greater, evidenced by the instant specification at P38 of the PGPUB.
Regarding claim 6-7, Katori ‘977 teaches tetrahydrofuran as a second solvent (P54), which has a Gutmann Donor Number of the second solvent is 20 or less, evidenced by the instant specification at P45 of the PGPUB.
Regarding claim 8, modified Katori ‘977 teaches methanol as the first solvent (page 5, Table 2) and tetrahydrofuran as the second solvent (Katori ‘977, P54).
Regarding claim 9, Katori ‘977 teaches the heat treating of the second precursor is at a temperature in a range of 500 0C to 600 0C (P59, 550 0C).  
Regarding claim 10, Katori ‘977 teaches the heat treating is performed in a vacuum (P59)  
Regarding claim 11, modified Katori ‘977 teaches the same first precursor (Li4GeS4), the same second starting material (Li2S and P2S5), and the same second solvent (tetrahydrofuran) as example 1 of the instant disclosure. The materials disclosed in example 1 are capable of meeting the limitations of claim 11, thus the materials of modified Katori ‘977, which are the same materials, are inherently capable of meeting the claim limitation that the first precursor and the second starting material are soluble in the second solvent.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01).
Regarding claim 12, Katori ‘977 teaches the first precursor is made under an argon (“inert”) atmosphere (P57). Modified Katori ‘977 does not teach how long the first solvent is stirred. 
Katori ‘977 teaches that the second solvent is stirred for 0.1 to 24 hours to create a homogenous mixture (P38). Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a mixing time of 10 or more hours, with the expectation that such a selection would ensure a homogenous mixture. The court has held that applying a known technique to a known method ready for improvement to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale D).
Regarding claim 14, modified Katori ‘977 teaches the first starting material comprises lithium, sulfur, and germanium (Katori ‘977 P57) and the first solvent is methanol (Miura, page 5, table 2). Elemental Ge is insoluble in methanol.
Regarding claim 15, Katori ‘977 teaches an all-solid battery comprising: a cathode; an anode; and a solid electrolyte layer disposed between the cathode and the anode, wherein the solid electrolyte layer includes a solid electrolyte prepared by the method of claim 1 (Fig. 2, P83)  
Regarding claim 16-19, Katori ‘977 teaches Li10GeP2S12 (P59)
Regarding claim 20, Katori ‘977 teaches peaks in the claimed locations (Fig. 3, example 1) 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200020977 A1 (Katori '977) in view of US 20200194825 A1 (Katori ‘825) and “Liquid-phase syntheses of sulfide electrolytes for all-solid-state lithium battery” by Miura et al., published February 19, 2019 (Miura) as applied to at least claim 1 above, and further in view of JP2020027781A (Ito). 
Regarding claim 21, modified Katori teaches the element M comprises germanium and the first solvent comprises methanol (Miura, page 5, table 2). Modified Katori ‘977 does not teach that the first solvent comprises ethanol. 
In the same field of endeavor, Ito discloses an analogous art wherein Li4SnS4 is dissolved in an alcohol solvent to produce a Li10SnP2S12 electrolyte. Ito teaches that the alcohol solvent is preferably methanol, ethanol, 1-propanol, or 1-butanol (P21). It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute methanol for ethanol, given that both are structurally similar alcohols recognized by the prior art for the same purpose of being able to dissolve Li4SnS4.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200020977 A1 (Katori '977) in view of US 20200194825 A1 (Katori ‘825) and “Liquid-phase syntheses of sulfide electrolytes for all-solid-state lithium battery” by Miura et al., published February 19, 2019 (Miura) as applied to at least claim 1 above, and further in view of US 20150093652 A1 (Aihara).
Regarding claim 13, modified Katori ‘977 teaches the precipitating of the second precursor comprises adding the first precursor and the second starting material to the second solvent under an inert atmosphere (Katori ‘895, P62), and dissolving the first precursor and the second starting material in the second solvent under the inert atmosphere. Modified Katori ‘977 does not teach stirring for 5 days or more.  
In the same field of endeavor, Aihara teaches a method of producing a solid sulfide electrolyte (title). Aihara teaches that the sulfide is precipitated from an organic solvent by stirring for 0.5 to 10 days. Aihara teaches that this process efficiently precipitates the sulfide (P77). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to further modify Ito by stirring the second solvent for 5 days or more, with the predictable result that such a modification would efficiently precipitate the second precursor of modified Katori ‘977. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729